Exhibit 10.1

FIRST AMENDMENT AND JOINDER TO CREDIT AGREEMENT

This FIRST AMENDMENT AND JOINDER TO CREDIT AGREEMENT (this “First Amendment”),
dated as of May 23, 2013 (the “First Amendment Effective Date”), is entered into
by and among RENAISSANCERE HOLDINGS LTD., a Bermuda company (the “Borrower”),
the lenders party hereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Fronting Bank, LC Administrator and Administrative Agent.

RECITALS

A. The Borrower, the Lenders from time to time party thereto, and the
Administrative Agent are parties to a Credit Agreement, dated as of May 17, 2012
(including the Schedules and Exhibits thereto, the “Credit Agreement”), pursuant
to which the Lenders party thereto have made available to the Borrower a
revolving credit facility in the aggregate principal amount of $150,000,000 for
the making of revolving loans to the Borrower and the issuance of Letters of
Credit for the account of the Borrower and its Subsidiaries. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

B. The Borrower has requested certain amendments to the Credit Agreement to
(i) terminate the Commitments of the Lenders to issue Letters of Credit under
the Credit Agreement and (ii) increase the aggregate principal amount of the
Commitments of the Lenders to make Loans to the Borrower from $150,000,000 to
$250,000,000. The Administrative Agent and the Lenders have agreed to make such
amendments on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Termination of Letter of Credit Commitments. There are no Letters of Credit
issued and outstanding as of the First Amendment Effective Date. The Commitments
of the Lenders to issue and/or participate in Letters of Credit pursuant to
Section 2.1 of the Credit Agreement are hereby terminated, and no Letters of
Credit shall hereafter be issued under the Credit Agreement. All references and
specifically related provisions and conditions in the Credit Agreement and the
other Loan Documents to Letters of Credit, the LC Administrator, LC Obligations,
the Fronting Bank, Fronting Expenses, Issuer Documents and related definitions
regarding the issuance of and outstanding Letters of Credit under the Credit
Agreement shall hereafter be of no force and effect. For the avoidance of doubt,
the Lenders’ Commitments to make Loans pursuant to Section 2.1 of the Credit
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

1.2 Increase of Commitments.

(a) Schedule 2.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the Schedule 2.1 attached to this First Amendment.

(b) Section 2.11(a) of the Credit Agreement is hereby amended by deleting the
reference to “$250,000,000” in such Section and replacing it with
“$350,000,000”.

1.3 Other Amendments.

(a) Section 5.3(a) of the Credit Agreement is hereby amended by replacing the
existing text thereof in its entirety with the following:

“The audited consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ending December 31, 2011 which have been
delivered to the Lenders present fairly, in all material respects, in conformity
with GAAP (except as disclosed therein), the consolidated financial position and
consolidated results of operations of the Borrower and its Subsidiaries at such
date for the period then ended and the investments and reserves for the period
then ended.”

(b) Clauses (i) and (ii) of Section 6.1(a) of the Credit Agreement are hereby
amended by replacing the existing text thereof in its entirety with the
following:

“(i) Within 50 days after the close of each of the first three Fiscal Quarters
of each Fiscal Year of the Borrower, commencing with the Fiscal Quarter ending
March 31, 2012, a copy of the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries, as of the close of such quarter and the related
consolidated statements of income, cash flows and changes in shareholders’
equity for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter, all prepared in accordance with GAAP (subject to normal year-end
adjustments and except that footnote and schedule disclosure may be abbreviated)
and, with respect to Material Subsidiaries (other than RIHL and RIHL II), the
related unaudited consolidating balance sheets and statements of income for such
period and accompanied by the certification of the chief executive officer,
chief financial officer, treasurer or controller of the Borrower that all such
financial statements present fairly, in all material respects, in conformity
with GAAP (subject to normal year-end adjustments and except that footnote and
schedule disclosure may be abbreviated), the financial position and results of
operations of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter and for the period then ended.

(ii) Within 95 days after the close of each Fiscal Year, a copy of the annual
financial statements of the Borrower and its Subsidiaries, consisting of audited
consolidated balance sheet, statements of income, cash flows and changes in
shareholders’ equity, which financial statements shall be prepared in accordance
with GAAP, and accompanied by a certification without material qualification by
the independent certified

 

2



--------------------------------------------------------------------------------

public accountants regularly retained by the Borrower, or any other firm of
independent certified public accountants of recognized national standing
selected by the Borrower and reasonably acceptable to the Required Lenders that
all such audited financial statements present fairly, in all material respects,
in conformity with GAAP, the financial position and results of operations and
cash flows of the Borrower and its Subsidiaries as at the end of such Fiscal
Year and for the period then ended and, with respect to Material Subsidiaries
(other than RIHL and RIHL II), unaudited consolidating balance sheets and
statements of income, setting forth in comparative form the consolidated figures
for the previous Fiscal Year, which consolidating financial statements shall be
prepared in accordance with GAAP.”

(c) Section 6.1(b) of the Credit Agreement is hereby amended by replacing the
existing text thereof in its entirety with the following:

“SAP Financial Statements. Within 5 days after the date filed with the Regulator
for each of its Fiscal Years, but in any event within 125 days after the end of
each Fiscal Year of each Material Insurance Subsidiary a copy of the Annual
Statement of such Material Insurance Subsidiary for such Fiscal Year, if any,
required by such Department to be filed, each of which statements delivered to
be prepared in accordance with SAP and accompanied by the certification of the
chief financial officer or chief executive officer of such Material Insurance
Subsidiary that such financial statement presents fairly, in all material
respects, in conformity with SAP, the financial position of such Material
Insurance Subsidiary for the period then ended.”

(d) Exhibit B (Compliance Certificate) to the Credit Agreement is hereby
replaced in its entirety with a new Exhibit B, the text of which is attached as
Annex 1 to this First Amendment.

ARTICLE II

NEW LENDER

2.1 Joinder of New Lender. There are no Loans drawn and outstanding as of the
First Amendment Effective Date. Effective on the First Amendment Effective Date,
HSBC Bank Bermuda Limited (the “New Lender”) shall become, and shall be deemed
to be, a party to and a “Lender” under the Credit Agreement, with all the rights
and obligations of a Lender under the Credit Agreement, and with a Commitment
amount as set forth on Schedule 2.1 to this First Amendment, and shall be bound
by all of the terms and provisions applicable to Lenders under the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF EFFECTIVENESS

3.1 This First Amendment shall become effective as of the First Amendment
Effective Date when, and only when, each of the following conditions precedent
shall have been satisfied:

(a) The Administrative Agent shall have received an executed counterpart of this
First Amendment from the Borrower, Fronting Bank, LC Administrator and each of
the Lenders (including the New Lender);

(b) The Administrative Agent shall have received a legal opinion from
(i) Willkie Farr & Gallagher LLP, New York counsel to the Borrower, (ii) Stephen
Weinstein, general counsel to the Borrower, and (iii) Conyers Dill & Pearman
Limited, Bermuda counsel to the Borrower, in each case addressing such matters
as the Administrative Agent may reasonably request;

(c) The Administrative Agent shall have received a certificate, signed by an
Executive Officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that (A) all representations and
warranties of the Borrower contained in Article V of the Credit Agreement and in
the other Loan Documents (including the representations and warranties set forth
in Article IV hereof) are true and correct (if qualified as to materiality) or
true and correct in all material respects (if not so qualified) on and as of the
First Amendment Effective Date, both immediately before and after giving effect
to this First Amendment (except to the extent any such representation or
warranty speaks as of a specific date, in which case such representation or
warranty shall be true and correct (if qualified as to materiality) or true and
correct in all material respects (if not so qualified) on and as of such date),
and except that for purposes of this First Amendment, the representations and
warranties contained in Section 5.3(a) of the Credit Agreement shall be deemed
to refer to the most recent financial statements furnished pursuant to
Section 6.1(a)(ii) of the Credit Agreement, and (B) no Default or Event of
Default has occurred and is continuing, both immediately before and after giving
effect to this First Amendment;

(d) The Administrative Agent shall have received a certificate of the secretary,
an assistant secretary or other appropriate officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying
(i) that attached thereto is a true and complete copy of the Borrower’s
Organization Documents as in effect on the date on which the resolutions
referred to in clause (ii) below were adopted and on the First Amendment
Effective Date, (ii) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors (or similar governing body) of the
Borrower, authorizing the execution, delivery and performance of this First
Amendment, and (iii) as to the incumbency and genuineness of the signature of
each officer of the Borrower executing this First Amendment, and attaching all
such copies of the documents described above;

(e) The Borrower shall have paid all fees and interest accrued under the Credit
Agreement that are due and payable as of the First Amendment Effective Date; and

 

4



--------------------------------------------------------------------------------

(f) The Borrower shall have paid all fees due and payable as of the First
Amendment Effective Date under the fee letter, dated as of April 25, 2013, among
the Borrower, the Administrative Agent and Wells Fargo Securities, LLC.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this First
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders as follows:

4.1 Authorization; Enforceability. The execution, delivery and performance by
the Borrower of this First Amendment are within its corporate powers and have
been duly authorized by all necessary corporate action (including shareholder
approval, if required). Each of this First Amendment and the other Loan
Documents is the legal, valid, and binding obligation of the Borrower
enforceable against the Borrower in accordance with its respective terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting creditors’ rights against the
Borrower generally or by general equitable principles; provided that the
Borrower assumes for purposes of this Section 4.1 that this First Amendment and
the other Loan Documents have been validly executed and delivered by each of the
parties hereto and thereto other than the Borrower.

4.2 Consents; No Violation. Each of the Borrower and its Material Subsidiaries
has received all other material consents and approvals (if any shall be
required) necessary for the execution, delivery and performance of this First
Amendment, and such execution, delivery and performance do not and will not
contravene or conflict with, or create a Lien or right of termination or
acceleration under, any Requirements of Law or Contractual Obligation binding
upon the Borrower or such Material Subsidiaries.

ARTICLE V

ACKNOWLEDGEMENT AND CONFIRMATION

The Borrower hereby confirms and agrees that, after giving effect to this First
Amendment, and except as expressly amended hereby, the Credit Agreement and the
other Loan Documents to which it is a party remain in full force and effect and
enforceable against it in accordance with their respective terms and shall not
be discharged, diminished, limited or otherwise affected in any respect. The
Borrower represents and warrants to the Administrative Agent and the Lenders
that as of the First Amendment Effective Date it has no knowledge of any
existing claims, counterclaims, offsets, or defenses available to or otherwise
exercisable by it against the Administrative Agent or any of the Lenders to or
with respect to its obligations under the Loan Documents. The amendments
contained herein shall not, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of, the Obligations of the Borrower evidenced by or arising under the Credit
Agreement and the other Loan Documents. This acknowledgement and confirmation by
the Borrower is made and delivered to induce the Administrative Agent and the
Lenders to enter into this First Amendment, and the Borrower acknowledges that
the Administrative Agent and the Lenders would not enter into this First
Amendment in the absence of the acknowledgement and confirmation contained
herein.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Governing Law. This First Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

6.2 Loan Document. As used in the Credit Agreement, “hereinafter,” “hereto,”
“hereof,” and words of similar import shall, unless the context otherwise
requires, mean the Credit Agreement after amendment by this First Amendment. Any
reference to the Credit Agreement or any of the other Loan Documents herein or
in any such documents shall refer to the Credit Agreement and Loan Documents as
amended hereby. This First Amendment is limited to the matters expressly set
forth herein, and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement except as
expressly set forth herein. This First Amendment shall constitute a Loan
Document under the terms of the Credit Agreement.

6.3 Expenses. The Borrower shall (i) pay all reasonable documented fees and
expenses of counsel to the Administrative Agent (other than fees and expenses
incurred in connection with the amendments made pursuant to Section 1.1 of this
First Amendment), and (ii) reimburse the Administrative Agent for all reasonable
documented out-of-pocket costs and expenses, in each case, in connection with
the preparation, negotiation, execution and delivery of this First Amendment and
the other Loan Documents delivered in connection herewith.

6.4 Severability. To the extent any provision of this First Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.

6.5 Successors and Assigns. This First Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.

6.6 Construction. The headings of the various sections and subsections of this
First Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

6.7 Counterparts; Integration. This First Amendment may be executed and
delivered via facsimile or electronic mail with the same force and effect as if
an original were executed and may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. This First Amendment constitutes the entire
contract among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

[signatures follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized officers as of the date first above written.

 

RENAISSANCERE HOLDINGS LTD. By:  

/s/ Todd R. Fonner

Name:   Todd R. Fonner Title:   Senior Vice President, Chief   Investment
Officer and   Treasurer

 

SIGNATURE PAGE TO

FIRST AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Fronting Bank, LC Administrator and Lender     By:  

/s/ Karen Hanke

    Name:   Karen Hanke     Title:   Managing Director

 

SIGNATURE PAGE TO

FIRST AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Richard Rivera

Name:   Richard Rivera Title:   Vice President

 

SIGNATURE PAGE TO

FIRST AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Paras Patel

Name:   Paras Patel Title:   Authorized Signatory

 

SIGNATURE PAGE TO

FIRST AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ Michael Pensari

Name:   Michael Pensari Title:   Managing Director

 

SIGNATURE PAGE TO

FIRST AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK BERMUDA LIMITED By:  

/s/ Matthew Living

Name:   Matthew Living Title:   Head of FIG By:  

/s/ Louise Twiss West

Name:   Louise Twiss West Title:   Global Relationship Manager, FIG

 

SIGNATURE PAGE TO

FIRST AMENDMENT AND JOINDER TO CREDIT AGREEMENT